Citation Nr: 0605027	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  05-35 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for serology.

2.  Entitlement to service connection for cellulitis.

3.  Entitlement to service connection for otitis media.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for nasopharyngeal 
cancer (claimed as throat cancer).

6.  Entitlement to service connection for degenerative joint 
disease of both knees.

7.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine (claimed as a low back 
disability) to include as secondary to the degenerative joint 
disease of both knees.

8.  Entitlement to service connection for residuals of a head 
injury to include headaches.

9.  Entitlement to service connection for diabetes mellitus.  

10.  Entitlement to service connection for glaucoma (claimed 
as blindness), to include as secondary to diabetes.  

11.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, to include as 
secondary to diabetes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from June 1946 to November 
1952 and from June 1956 to June 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC.  The RO denied entitlement to service connection for 
serology, cellulitis, otitis  media, tinnitus, nasopharyngeal 
cancer, coronary artery disease, degenerative joint disease 
of both knees and the lumbar spine, a head injury/headaches, 
glaucoma, and diabetes mellitus.  

The February 2005 rating decision also deferred a decision on 
the issue of entitlement to service connection for residuals 
of a gunshot wound to the left shoulder.  In an October 2005 
rating decision, service connection for degenerative joint 
disease of the left shoulder, status post gunshot wound was 
granted with an initial evaluation of 20 percent assigned.  

In February 2006, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of his testimony has been associated with the 
claims file.  At the hearing, the veteran's representative 
appeared to raise the issue of entitlement to a separate 
rating for the scar associated with the service-connected 
residuals of a gunshot wound to the shoulder.  The Board 
refers this matter back to the RO for appropriate action.  

In February 2006, the undersigned Acting Veterans Law Judge 
granted a motion of the veteran's representative to advance 
the appeal on the Board's docket, and the Board will herewith 
address the veteran's appeal.  

The issue of entitlement to service connection for serology 
is addressed in the decision portion of this document 
hereinbelow, and the remaining ten issues on appeal are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

On February 3, 2006, during his personal hearing in 
Washington, DC, before the undersigned Acting Veterans Law 
Judge, and prior to the promulgation of a decision in the 
appeal, the veteran indicated his request to withdraw from 
appellate status the issue of entitlement to service 
connection for serology. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran, with regard to the issue of entitlement to service 
connection for serology have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the veteran's personal hearing in February 2006, the 
veteran requested, via his accredited representative, to 
withdraw from appellate status the issue of entitlement to 
service connection for serology.  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2005).  

In this case, the Board finds that the veteran withdrew this 
appeal as to the issue of entitlement to service connection 
for serology, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration with regard 
to that issue.  Accordingly, the Board does not have 
jurisdiction to review the issue of service connection for 
serology, and it is therefore dismissed.


ORDER

The issue on appeal of entitlement to service connection for 
serology is dismissed.


REMAND

The veteran seeks service connection for cellulitis, otitis 
media, tinnitus, nasopharyngeal cancer, degenerative joint 
disease of both knees and the lumbar spine, residuals of a 
claimed head injury to include headaches, diabetes mellitus, 
glaucoma, and coronary artery disease.  He filed his original 
claim for benefits in January 2004.  

In response to a September 2004 duty-to-assist letter from 
the RO, the veteran indicated that he had received all of his 
medical treatment at Walter Reed Army Hospital since he 
retired from the military in 1968.  

Pursuant to the veteran's response, the RO made an initial 
request for medical records from Walter Reed Medical Center 
in October 2004.  Meanwhile, the veteran was afforded a VA 
audiological examination and a general medical examination in 
November 2004.  The claims file was not made available for 
review by the examiners prior to the examinations, and 
neither examiner provided opinions as to the likely etiology 
of the claimed disabilities.  As such, and as noted in more 
detail hereinbelow, the Board finds that both of those 
examinations were inadequate for rating purposes.  The duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

It was thereafter determined that the veteran's medical 
records from Walter Reed Medical Center had been retired to 
the National Personnel Records Center in St. Louis, Missouri, 
and that it would take some time to retrieve them.  However, 
in statements received at the RO in February 2005, the 
veteran, via his representative, requested that his claim be 
rated based on the medical evidence of record, despite having 
knowledge that outstanding medical records were possibly 
forthcoming.  As requested, the RO issued a rating decision 
in February 2005, and not surprisingly, many of the veteran's 
claims were denied because of, inter alia, a lack of medical 
evidence and inadequate VA examinations.  It does not appear 
that these records were ever received.  At the veteran's 
personal hearing in February 2006, the veteran expressed a 
desire to have the records obtained.  

In a deferred rating decision with regard to the issue of 
service connection for residuals of a gunshot wound, issued 
in February 2006, the RO noted that the veteran's personnel 
file should be obtained and associated with the claims file.  
The RO also noted that it appeared that the service medical 
records may not be complete.  It does not appear that 
additional development was ever undertaken to obtain and 
associate these records with the claims file.  

Finally, at the veteran's personal hearing before the 
undersigned in February 2006, the veteran testified that, he 
received treatment during service, and shortly after 
discharge from service, at Andrews Air Force Base and at the 
Radar Clinic at Fort Myer, in addition to Walter Reed.  
Attempts should be made to locate all of the aforementioned 
records and associate them with the claims file.  

In addition, the veteran testified that he received current 
treatment from VA.  The Board notes that VA records are 
constructively of record, and as such, should be obtained and 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the veteran's 
service medical records and his 
personnel/administrative records, from 
the National Personnel Records Center.  
These records should be associated with 
the claims file.

2.  Contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
cellulitis, otitis media, tinnitus, 
nasopharyngeal cancer, degenerative joint 
disease of both knees and the lumbar 
spine, residuals of a head injury to 
include headaches, diabetes mellitus, 
coronary artery disease and glaucoma.  
After obtaining any necessary 
authorization from the veteran, attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  In particular, 
the request should include, but not be 
limited to, retired records from Walter 
Reed Medical Center, Fort Myer Radar 
Clinic and Andrews Air Force Base, 
located at the National Personnel Records 
Center.  In addition, all VA treatment 
records, not previously secured, should 
be obtained.  Once obtained, all records 
must be associated with the claims 
folder.  

3.  After all additional records are 
associated with the claims file, the 
veteran should be afforded a series of VA 
examinations to determine the current 
nature and likely etiology of the 
disabilities for which the veteran seeks 
service connection.  The claims file must 
be made available to, and reviewed by, 
the examiner(s) prior to the examination.  
The examiner should opine as to the 
following:

(a) Whether it as likely as not (a 
50 percent chance or greater) that 
cellulitis, otitis media, tinnitus, 
degenerative joint disease of both knees, 
residuals of a head injury to include 
headaches, and diabetes mellitus had 
their onset in service;

(b) Whether it as likely as not (a 
50 percent chance or greater) that 
degenerative joint disease of the 
lumbosacral spine had its onset in 
service or if is proximately due to or 
the result of degenerative joint disease 
of the knees;

(c) Whether it as likely as not (a 
50 percent chance or greater) that 
coronary artery disease had its onset in 
service or is proximately due to or the 
result of diabetes mellitus.  

(d) Whether it as likely as not (a 
50 percent chance or greater) that 
nasopharyngeal cancer (claimed as throat 
cancer) had its onset in service to 
include being around the DMZ in Korea.  

(e) Whether it as likely as not (a 
50 percent chance or greater) that 
glaucoma (claimed as blindness) had its 
onset in service or is proximately due to 
or the result of diabetes mellitus.  

If the veteran does not have a current 
disability, the examiner should state 
such in the examination report.

3.  After completion of the requested 
development above, readjudicate the 
veteran's claims for entitlement to 
service connection for cellulitis, otitis 
media, tinnitus, nasopharyngeal cancer 
(claimed as throat cancer), degenerative 
joint disease of both knees, degenerative 
joint disease of the lumbosacral spine 
(claimed as a low back disability) to 
include as secondary to the degenerative 
joint disease of both knees, residuals of 
a head injury to include headaches, 
diabetes mellitus, glaucoma (claimed as 
blindness), to include as secondary to 
diabetes, and coronary artery disease, 
status post myocardial infarction, to 
include as secondary to diabetes.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
A. P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


